Filed 10/09/18                          Case 16-26421                                               Doc 82



       1                     UNITED STATES BANKRUPTCY COURT
                                                                              OCT 092010
       2                     EASTERN DISTRICT OF CALIFORNIA
                                                                       UNITED STATES BMKRU ICY
                                                                        EASTERN DISTRICT OF CALIF
       3
           In re:                                       Case No. 16-26421-3-7               LPc
       4
           PHILLIP GEORGE SCIACCA,                      DC No. EJN-1
       5
       6                         Debtor(s).
       7
       8         MEMORANDUM AND ORDER DENYING MOTION FOR RECONSIDERATION
       9
      10   Introduction
      11         The court has before it a Motion for Reconsideration filed
      12   by debtor Phillip George Sciacca. Docket 71. The motion is
      13   opposed by creditors John Rice and Rosanna Bullis. Docket 74.
      14   The debtor moves for reconsideration of an order entered on
      15   September 19, 2018, granting the chapter 7 trustee's motion to
      16   sell the estate's interest in nonexempt equity in a vehicle and
      17   motorcycle belonging to the debtor and approving the overbid sale
      18   of that nonexempt equity to creditors Rice and Bullis. Docket
      19   68. A hearing on the reconsideration motion was held on October
      20   9, 2018. Appearances were noted on the record.
      21         This memorandum and order constitutes the court's findings
      22   of fact and conclusions of law pursuant to Federal Rule of Civil
      23   Procedure 52(a) applicable by Federal Rules of Bankruptcy
      24   Procedure 7052 and 9014 (c). For the reasons explained below, the
      25   reconsideration motion will be denied.
      26
      27   B ac kg round
      28         The debtor filed a voluntary chapter 7 petition on September
           27, 2016. Docket 1.
Filed 10/09/18                          Case 16-26421                              Doc 82



       1          On June 6, 2018, the chapter 7 trustee filed a Notice of,
       2     Intent to Sell Equity in Assets     in which the trustee noticed an
       3 intent to sell the estate's interest in nonexempt equity in the
       4 debtor's 2005 Dodge Ram 3500 Quad Cab and 2008 Harley-Davidson
       5 Dyna to the debtor for $4,800.00. Docket 50. On July 6, 2018,
       6 creditors Rice and Bullis timely objected to that disposition,
       7 offered to pay more than $4,800.00 for the assets' nonexempt
       8 equity, and suggested that a sale of the nonexempt equity occur
       9 through a court auction. Docket 52. Creditors' objection was
      10 served on the debtor and his attorney. Docket 53.
      11          Creditors' objection caused the trustee to file a motion
      12 under § 363(b) to sell the assets' nonexempt equity to the
      13 debtor, subject to overbids. Docket 61. The debtor's attorney
      14 and the trustee agreed to a $4,800.00 sales price for the
      15 nonexempt equity, Docket 63 at ¶j 5 & 6, calculated as follows:
      16          Value of Dodge:       $15,500.00
                  Less: Lien           ($1 1 ,3 49 . 00 )
      17          Less: Exemption      ($ 3,050.00)
                  Net Equity:           $ 1,101.00
      18
                  Value of Harley:      $ 7,000.00
      19 I        Less: Lien           ($ 3,539.00)
                  Net Equity:           $ 3,461.00
      20 I
                  Total Net Equity:     $ 4,562.00
      21
             Docket 61, ¶ 5.
      22
                  A hearing on the sale motion was held on September 18, 2018.
      23
             Docket 69. Notice of the hearing and the sale motion were served
      24
             on the debtor and his attorney. Docket 65. Neither the debtor
      25
             nor his attorney contested the sale motion or a sale subject to
      26 I
             overbids. Docket 71, ¶ 26. And neither the debtor nor his
      27 I
             attorney appeared at the sale motion hearing. Dockets 67 & 69.
      RM
                                               - 2 -
Filed 10/09/18                             Case 16-26421                           Doc 82



       1             Creditors Rice and Bullis appeared at the sale motion
       2 hearing and, through their attorney, submitted an in-court
       3 overbid for the assets' nonexempt equity equal to the amount of
       4 the proposed sales price to the debtor, an exemption in one of
       5 the assets claimed by the debtor, and $1.00. Id. The trustee
       6 accepted creditors' overbid in open court and the court approved
       7 the sale on the overbid terms on the record. Id.
       8             The following day, September 19, 2018, the court entered an
       9 order granting the sale motion and approving the sale of the
      10 assets' nonexempt equity to creditors Rice and Bullis as
      11 legitimate overbidders. Docket 68. The sale was "'as-is,'
      12 without warranty, and subject to existing liens and claims other
      13 than any valid exemption claim of the Debtor[.]"          L1   ¶ 2. In
      14 addition to the assets, the court also ordered the debtor to
      15 deliver to creditors Rice and Bullis "relevant certificates of
      16 title and certificates of registration[.]" Id. at ¶ 6.
      17 I            The debtor moved for reconsideration of the sale motion
      18 order on September 25, 2018, six days after the order was
      19 I •entered. Docket 71. The debtor requests reconsideration of the
      20 overbid sales price. Id. He also asserts that the overbid sales
      21 price deprives himof the benefit of postpetition payments
      22 applied to reduce liens on the assets. Id.
      23
      24     I   Applicable Standard
      25              Filed within fourteen days of the entry of the sale motion
      26 order, the reconsideration motion is governed by Civil Rule 59(e)
      27 I which is applicable by Bankruptcy Rule 9023. First Ave. West
      WE Building, LLC v. James (In re Onecast Media, Inc.), 439 F.3d 558,

                                               - 3 -
Filed 10/09/18                        Case 16-26421                            Doc 82



       1 561-62 (9th Cir. 2006) ; In re Zinnel, 2012 WL 8022513, *1_2
       2 (Bankr. E.D. Cal. 2012). There are four grounds on which a Civil
       3 Rule 59(e) motion may be granted: (i) to correct manifest errors
       4 of law or fact upon which the judgment rests; (ii) to present
       5 newly discovered or previously unavailable evidence; (iii) to
       6 prevent manifest injustice; or (iv) if amendment is justified by
       7 an intervening change in controlling law. Allstate Ins. Co. v.
       8 Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). Amending an order
           under Civil Rule 59(e) is "an extraordinary remedy which should
      10 be used sparingly." Id. More important, a motion under Civil
      11 Rule 59(e) may not be used to raise arguments or present evidence
      12 for the first time that could have been raised or presented
      13 earlier in the litigation. Kona Enter., Inc. v. Estate of
      14 Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citation omitted)
      15
      16   Discussion
      17 Debtor' s Standing
      18         Creditors Rice and Bullis dispute the debtor's standing to
      19 move for reconsideration of the sale motion order. A chapter 7
      20 debtor lacks standing to object to the trustee's sale of assets
      21   unless the estate is or may be a surplus estate, Duckor Spradling
      22 & Metzger v. Baum Tr. (In re P.R.T.C., Inc.), 177 F.3d 774, 778
      23 n.2 (9th Cir. 1999) , or the sale detrimentally affects the
      24 debtor's rights or interests. In re Catron, 2016 WL 738324, *2
      25 (N.D. Cal. 2016); In re Coonrod, 2010 WL 5256808,    *2 (Bankr. D.
      26 Idaho 2010). Inasmuch as the debtor asserts that the sale of the
      27 assets' nonexempt equity adversely affects postpetition payments
      28 and liens, the court assumes the debtor has standing.

                                          - 4 -
Filed 10/09/18                        Case 16-26421                           Doc 82



       1 Untimely and Forfeited Arguments
       2         At a minimum, the reconsideration motion is improper and
       3 untimely because it makes arguments and asserts claims that could
       4 (and should) have been raised before the sale motion was decided
       5 and the order approving the overbid sale to creditors Rice and
       6 Eullis was entered. MOre to the point, the arguments and claims
       7 now made f or the first time in the reconsideration motion are
       8 forfeited. Indeed, the circumstances in which the debtor finds
       9 himself are not unlike those the Ninth Circuit very recently
      10 confronted in Reid and Heller, APC v. Laski (In re Wrightwood
      11 Guest Ranch, LLC), 896 F.3d 1109 (9th Cir. 2018).
      12         In Wrightwood Guest Ranch, the Ninth Circuit held that two
      13 law firms forfeited their own arguments and claims regarding the
      14 propriety of a settlement order because neither law firm objected
      15 to the settlement or attended the hearing to approve the
      16 settlement in their own capacities. Id. at 1113; see also United
      17 Student Aid Funds, Inc. v. Espinosa, 130 S.Ct. 1367, 1380 (2010)
      18 ("United therefore forfeited its arguments . . . by failing to
      19 raise a timely objection in [bankruptcy court] ."); Harkey v.
      20 Grobstein (In re Point Center Financial, Inc.), 890 F.3d 1188,
      21 1193 (9th Cir. 2018) ("Failure to attend and object may result in
      22 waiver or forfeiture of the right to make certain arguments or
      23 object to certain claims[.]"); Samuel v. JPMorgan Chase Bank,
      24 N.A. (In re Samuel), 2018 WL 36339047, *2 n.4 (9th Cir. BAP
      25 2018). The court rejected the law firms' arguments that they did
      26 not need to object or appear on their in their own capacities
      27 because the bankruptcy court was aware of their positions and
      28 understood that they intended to object to the settlement,

                                          - 5 -
Filed 10/09/18                        Case 16-26421                             Doc 82



       1 stating that "[t]he record lacks any clear indication that either
       2 [law firm] meant to object on its own behalf[,]" Wrightwood Guest
       3 Ranch, 896 F.3d at 1113, and "neither firm filed a written
       4 objection to the settlement or announced at the hearing that it
       5 meant to object on its own behalf." Id. at 1114. The court
       6 contrasted the circumstances before it in which the bankruptcy
       7 court had no clear indication of the law firms' positions because
       8 of the absence of an objection or appearance with those in Point
           Center, supra, where the objecting party failed to appear at the
      10 relevant hearing but acted quickly and filed a reconsideration
      11 motion after the bankruptcy court orally announced its decision
      12 and before a written order was entered thereby giving the
      13 bankruptcy court some indication of the objecting party's
      14 position. Wrightwood Guest Ranch, 896 F.3d at 1114 (discussing
      15 Point Center, 890 F.3d at 1190-91, 1193)).
      16         The debtor here knew that creditors Rice and Bullis intended
      17 to appear at an in-court sale and overbid the initial sales price
      18 of the assets' nonexempt equity. If the debtor had concerns
      19 about the sales price, the amount of an overbid or the
      20 relationship of an overbid to the assets' liens and postpetition
      21 payments the debtor or his attorney very easily could (and
      22 should) have addressed those issues in a written response to the
      23 sale motion, appeared at the sale motion hearing and objected to
      24 the terms of the overbid sale, or filed a written objection to
      25 the sale before the sale motion order was entered.' In other
      26
      27       'There is no evidence of circumstances beyond the control of
          the debtor or his attorney that prevented either from responding
      28 to the sale motion, objecting to the terms of the overbid sale,

                                          - 6 -
Filed 10/09/18                         Case 16-26421                            Doc 82



       1 words, the debtor and his attorney had at least three
       2 opportunities to address the terms of the overbid sale and make
       3 the court aware of the debtor's position on the assets' sale
       4 before the sale motion order was entered and they availed
       5 themselves of none. In that regard, the arguments and claims now
       6 made for the first time in the reconsideration motion are
       7 untimely, improper, and forfeited.
       8         Therefore, for all the foregoing reasons,
       9         IT IS ORDERED that the debtor's motion for reconsideration
      10 is DENIED.
      11         IT IS FURTHER ORDERED that the debtor shall have until 10:00
      12   a.m. on Thursday, October 11, 2018, to provide creditors Rice and
      13 Bullis, or their attorney, with any and all original
      14 registrations, title certificates, and license plates associated
      15 with the vehicle and motorcycle assets referenced above that are
      16 in the debtor's possession, custody, or control (which means
      17 original registrations, title certificates, and license plates to
      18 which the debtor has access either individually or in a
      19 representative capacity as a member of a limited liability
      20 company, or otherwise)
      21         Dated: October 9, 2018.
      22
      23
                                            UNITED STATES BANKRUPTChr JUDGE
      24
      25

      26 or otherwise attending the sale motion hearing. Rather, the
      27 inaction of the debtor and his attorney appears to have resulted
          from a misreading or misunderstanding of the sale motion. See
      28 Docket 71, ¶ 26.

                                           - 7 -
Filed 10/09/18                                  Case 16-26421           Doc 82



       1
                                       INSTRUCTIONS TO CLERK OF COURT
       2                                        SERVICE LIST
       3        The Clerk of Court is instructed to send the attached
           document, via the ENC, to the following parties:
       4
           Dale A. Ortimer
       5   69 Lincoln Blvd 4300
           Lincoln CA 95648
       6
       7   Anthony Asebedo
           11341 Gold Express Drive, #110
       8   Gold River CA 95670
       9
           Joel T. Guthrie
      10   P0 Box 447
           Yuba City CA 95992
      11
      12   Phillip George Sciacca
           1002 Sibley St., Space 38
      13   Folsom CA 95630
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                    - 8 -
